DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on June 21, 2022.
	Claims 1-7, 9, and 11-19 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.
The terminal disclaimers filed on June 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,046,712; and Application No. 17/246,143 have been reviewed and is accepted.  The terminal disclaimer has been recorded.  The nonstatutory double patenting rejections of the previous office action are hereby withdrawn in view of the terminal disclaimers.

The following rejections are maintained:
Claims 11-13, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The reasons from previous office action are incorporated here by reference.
Applicant argues that ‘the instantly claimed compounds have been shown in this application to inhibit O-GlcNAcase (OGA); the activity of OGA is implicated in a variety of diseases and disorders, including those recited in instant claims’.  Further, applicant directs attention to state of the art references, Yuzwa and Gong (references as filed in IDS of February 5, 2021), for support of the methods in instant claims.  Applicant’s arguments have been fully considered but they were not deemed to be persuasive.
As indicated in the previous office action, the specification discloses that ‘compounds of formula (I) can be used as glycosidase inhibitors, and the pharmaceutical composition comprising the compound can be used for the treatment of one or more tauopathies and Alzheimer’s disease’, see page 1, lines 7-10.  The specification at pages 245-246, the specification provides Example B01: Human O-GlcNAcases (OGA) enzyme inhibition assay, and Example B02: Pharmacodynamic Model: Total protein O-GlcNAcylation immunoassay (RL2mAb, Meso Scale electrochemiluminescense (ECL) assay.  The specification at page 79 states that ‘the compounds of the invention exhibit an advantageous biological activity’, ‘the compounds exhibit and cause an inhibitory effect … the glycosidase target is half inhibited by the compounds’.  Further, the specification provides that ‘the glycosidase-signaling pathways are relevant for various diseases, preferably neurodegenerative diseases, diabetes, cancer, cardiovascular diseases and stroke’, see page 79.  Further, non-limiting examples of the diseases within the scope of neurodegenerative diseases is provided at pages 86-87.
First, ‘the compounds of formula (I)’ are not one or two specific compounds but the structural formula (I) represents thousands or millions of compounds having piperazine or piperidine (i.e., based on the definition of W, which can be CH or N) as the central ring with numerous substituents having many different structural features.  Second, the instant claim 11 recites specific diseases such as diabetes and stroke, as well as numerous generic types of diseases, for example, neurodegenerative diseases, cancer, and cardiovascular diseases.  The specification and/or the state of the art references do not demonstrate how one skilled in the art can extrapolate the biological data related to glycosidase inhibitors provided in the specification to the treatment of all of the diseases recited in instant claims.  
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  With regard to unpredictability, Gura and Johnson references teach that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all types of neurodegenerative diseases, cancers, or cardiovascular diseases.  The disclosure or the state of the art references discussed by applicant, individually or in combination, do not conclusively provide effective treatment of all types of diseases of instant claims, using therapeutic agents such as those represented by instant structural formula (I).
As indicated above, the structural formula (I) represents thousands or millions of compounds and the terms ‘neurodegenerative disease, cancer, cardiovascular disease’ are very generic and encompass numerous types of specific diseases, see for example, the specification at pages 86-87 wherein examples of neurodegenerative diseases are provided.  The scope of diseases encompassed by the terms ‘cancer’ and ‘cardiovascular diseases’ is illustrated in the previous office action.  Applicant relies on data related to OGA inhibitor activity of the instantly claimed compounds and argues that ‘the activity of OGA is implicated in a variety of diseases and disorders, including those recited in the currently pending claims’.  Applicant, however, does not provide to one of ordinary skill in the art how to extrapolate the in vitro OGA inhibitory data of some of the exemplified compounds to a method of treating a neurodegenerative disease, diabetes, cancer, a cardiovascular disease, or stroke.
The Gong and Yuzwa references discussed in applicant’s response for support of the methods of instant claims have been fully considered but they were not deemed sufficient to provide enablement for instant claims.  Gong reference provides that: ‘Studies of O-GlcNAcylation in AD and neurodegeneration are still at a very early stage’ (see page 1085); ‘Better understanding of the role of O-GlcNAc in AD and neurodegeneration requires future studies to investigate the site-specific impact of O-GlcNAc on proteins critical to neuroplasticity, cognition, and neurodegeneration’; ‘The potential protective effects of O-GlcNAc on other human neurodegenerative disorders such as Parkinson’s disease, amyotrophic lateral sclerosis, and Huntington’s disease are only just beginning to emerge’ (see page 1086).  Yuzwa reference provides: ‘Knowledge regarding the functional roles of O-GlcNAc, however, remains in its infancy.  As new tools, large datasets, and confirmatory studies become more common within the field, the principle functions of O-GlcNAc will doubtless become more clear’ (see page 13, section 7).  Accordingly, the two references specifically mentioned in applicant’s response do not particularly establish enabling support for the instant claims directed to a method of treating a neurodegenerative disease, diabetes, cancer, a cardiovascular disease, or stroke.
One skilled in the art recognizes that there are complex interactions between individual genetic, developmental state, sex, dietary, environmental, drug, and lifestyle factors that contribute to various disease states, making it even more challenging to have a single therapeutic agent for the treatment of a neurodegenerative disease, diabetes, cancer, a cardiovascular disease, or stroke.  A detailed analysis of the enablement factors based on state of the prior art, unpredictability of the art, etc. was done in the previous office action.  Contrary to applicant’s assertions, it would require undue amount of experimentation to practice the instant method claims, given the state of the prior art, unpredictability of the art, and the lack of working examples in the specification.  
Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

The ‘how to use’ portion of the statute has not been addressed sufficiently in the disclosure nor in the state of the art references.  This means that Applicants must teach the skilled practitioner, in this case a physician, how to treat a given patient. The physician clearly must know what diseases and what symptoms are to be treated.  The specification combined with the cited references, does not establish enablement for a method of treating a neurodegenerative disease, diabetes, cancer, a cardiovascular disease, or stroke, within the scope of instant claims.
As the Supreme Court said in Brenner v. Manson, 148 USPQ at 696:  “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  As U.S. Court of Customs and Patent Appeals stated In re Diedrich 138 USPQ at 130, quoting with approval from the decision of the board: “We do not believe that it was the intention of the statutes to require the Patent Office, the courts, or the public to play the sort of guessing game that might be involved if an applicant could satisfy the requirements of the statutes by indicating the usefulness of a claimed compound in terms of possible use so general as to be meaningless and then, after his research or that of his competitors has definitely ascertained an actual use for the compound, adducing evidence intended to show that a particular specific use would have been obvious to men skilled in the particular art to which this use relates.”  Case law is clear on this point.  In an unpredictable art, such as for example, cancer therapy, in vitro assays may be used for enablement only if there is a well-established correlation between the assay and clinical efficacy.
Contrary to what applicants urge, it was established in the previous office action and as discussed above, that the instant claims involve undue experimentation.  Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo efficacy by those skilled in the art. See for example In re Ruskin 148 USPQ 221; Ex parte Jovanovics 211 USPQ 907.
	MPEP 2164.03 provides the relationship of predictability of the art and the enablement requirement (portion of MPEP is provided below for convenience):
2164.03 [R-2]    Relationship of Predictability of the Art and the Enablement Requirement
The amount of guidance or direction needed to enable the invention is inversely related to
the amount of knowledge in the state of the art as well as the predictability in the art. In re
Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.
In contrast, if little is known in the prior art about the nature of the invention and the art is
unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363
F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” (citations omitted)).
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to
extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated:

[I]n the field of chemistry generally, there may be times when the well-known
unpredictability of chemical reactions will alone be enough to create a reasonable
doubt as to the accuracy of a particular broad statement put forward as enabling
support for a claim. This will especially be the case where the statement is, on its
face, contrary to generally accepted scientific principles. Most often, additional
factors, such as the teachings in pertinent references, will be available to substantiate
any doubts that the asserted scope of objective enablement is in fact commensurate
with the scope of protection sought and to support any demands based thereon for
proof. [Footnote omitted.]

The scope of the required enablement varies inversely with the degree of predictability
involved, but even in unpredictable arts, a disclosure of every operable species is not
required. A single embodiment may provide broad enablement in cases involving
predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d
522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169
USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts
where the results are unpredictable, the disclosure of a single species usually does not
provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38
USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most
chemical reactions and physiological activity, more may be required. In re Fisher, 427
F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical
elements with chemical reactions and physiological activity). See also In re Wright, 999
F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d
488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious
from the disclosure of one species, what other species will work.

As explained previously, the instant claims encompasses, for example, treatment of cancer, wherein the term ‘cancer’ can affect different organs and having different methods of inflammation or harm to the body, and different vulnerabilities. The development of the most efficacious strategy for the treatment of the diseases recited in instant claims is based on understanding the underlying mechanisms of each type of disease.  Therefore, it is maintained that applicants have not provided sufficient test assays or data to support the instantly claimed treatment or other activity commensurate in scope with the claims, as of the filing date of the application.  When the best efforts have failed to achieve a goal, it is reasonable for the PTO to require evidence that such a goal has been accomplished, In re Ferens, 163 USPQ 609. The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.
Rigorously planned and executed clinical trials, incorporating measurement of appropriate biomarkers and pharmacodynamic endpoints are critical for selecting the optimal dose and schedule. A detailed understanding of the molecular mode of action, alongside the elucidation of the molecular pathology of individual diseases is required to identify disease types and individual patients that may benefit most from treatment. It is also important to construct a pharmacologic audit trail linking molecular biomarkers and pharmacokinetic and pharmacodynamic parameters to receptor response endpoints.  Therefore, it is maintained that applicants have not provided sufficient test assays or data to support the claimed methods commensurate in scope.

Allowable Subject Matter
Claims 1-7, 9, 14-15, and 19 are allowed.  The references of record do not teach or fairly suggest the instantly claimed compounds.

Receipt is acknowledged of the Information Disclosure Statement filed on June 3, 2022 and a copy is enclosed herewith.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

August 15, 2022